Terminal Disclaimer
The terminal disclaimer filed on 02/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,907,073 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 3-15, and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to techniques for communication in a wireless local area network comprising determining a channel strength for each of a plurality of sub-bands and selecting a sub-band of the plurality of sub-bands based on the channel strength determination.
The prior art of record (in particular Park et al. (US 20140204891), Seok (US 20120026909), and Lou et al. (US 20130286959)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: receiving a frame at a first device, the frame being transmitted by a second device; determining, by the first device using the frame, respective channel strengths for a plurality of sub-bands associated with a bandwidth of the frame; determining, by the first device, a sub-band Channel State Information (CSI) report according to the respective channel strengths, wherein determining the CSI report includes: determining, by the first device, whether an indication of which information is to be included in the sub-band CSI report has been received from the second device; when the first device determines that the indication has been received from the second device, determining the sub-band CSI report according to the received indication of which information is to be included in the sub-band CSI report and the respective channel strengths for the plurality of sub-bands; when the first device determines that the indication has not been received from the second device, determining the sub-band CSI report according to a policy of the first device and the respective channel strengths for the plurality of sub-bands; receiving, by the first device, a soliciting frame that solicits a plurality of devices to respectively transmit a respective plurality of sub-band CSI reports in an Uplink (UL) Multi-User (MU) transmission; and transmitting, by the first device in response to the soliciting frame, the sub-band CSI report to the second device as part of the UL MU transmission, wherein the first and second devices communicate using a set of resources. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 02/19/2021. The same reasoning applies to independent claim 15 mutatis mutandis.  Accordingly, claims 1, 3-15, and 17-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cheong et al. (US 20160119902), “Channel Sounding Method In Wireless LAN System And Device For Supporting Same.”
Wang et al. (US 20130058239), “Integrity and Quality Monitoring and Signaling for Sounding and Reduced Feedback.”
Zhang (US 20120039196), “Sub-Band Feedback For Beamforming On Downlink Multiple User MIMO Configurations.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413